Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Objections
Claim 21 is objected to because of the following informalities:  The limitation of Claim 21 reading “a cutting laser beam” should read “[[a]] the cutting laser beam”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
Claim 3 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Since all lasers are multiphoton, by nature, and since the coating is already claimed to absorb the laser in claim 1, it is not clear how the limitations of claim 3 further limit claim 1.  Applicant may cancel the claim, amend the claim to place the claim in proper dependent form, rewrite the claim in independent form, or present a sufficient showing that the dependent claim complies with the statutory requirements.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 14, 16, 21 and 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over USPN 5622540, Stevens, in view of USPGPGPUB 20140370210, Schreiber et al., hereafter Schreiber, and evidenced by USPGPUB 20030182966, Fotheringham.
Regarding Claim 1, Stevens discloses a method for laser preparation of a coated substrate to be laser cut, the method comprising: 
substantially removing a target portion (portion of coating 12 removed to reveal the portion 14 of the substrate 10) of a polymer coating 12 (col. 2, line 63 discloses that the coating 12 may be a copolymer, i.e. a polymer) from a substrate 10 to form a coating removal pattern 14 by directing an ablative laser 17 beam to the target portion (fig 1, and col. 3 lines 40-45), 
wherein the ablative laser beam has a wavelength that is absorbed by the polymer coating (as is necessary for the coating to be ablatable, col. 3, lines 40-45, and col. 4 lines 9-12), 
wherein the substrate comprises a material transparent to the wavelength of the ablative laser beam (since the substrate is glass per col. 2, line 52, and since the wavelength of the laser beam is in the infra-red range of 2.6 to 3 micrometers per col. 4, lines 13-14, and since glass is known to be transparent to lasers with this infra-red wavelength range, while also partly absorbing such laser beams, see Fotheringham par 0015; also, as discussed in the present specification at par 0030-0031, glass substrates are transparent to wavelengths in the infrared wavelength range, while the still being absorbed by the polymer coating [par 0044]), directing a cutting laser beam along the coating removal pattern and separating the substrate into at least two coated parts (col. 3, lines 53-67).
Regarding Claim 14, the polymer coating comprises a protective polymer film, (col. 2, line 55 discloses that the coating is a protective coating and Col. 2 line 63 discloses that the coating 12 may be a copolymer, i.e. a polymer).
Regarding Claim 16, Stevens discloses a method for laser cutting a coated substrate; the method comprising: 

directing a cutting laser beam 17 along the predetermined coating removal pattern (fig 1, and col. 3 lines 40-45); and 
separating the substrate into at least two coated parts (col. 3, lines 53-67), and 
wherein the substrate comprises a material transparent to the wavelength of the ablative laser beam (since the substrate is glass and glass is known to be transparent to lasers, see noted above with regard to transparency and wavelengths).
Regarding claim 21, wherein directing a cutting laser beam along the predetermined coating removal pattern (col. 3 lines 53-67) comprises directing the cutting laser beam such that the cutting laser beam does not contact the polymer coating of the substrate (since when the substrate is cut at the target portion the laminate has already been removed [col. 3 lines 40-45] and thus is not ablated during the cutting step). 
And per Claim 26, the substrate is glass (see col. 2, lines 50-55). 
per Claim 1) and wherein the predetermined coating removal pattern has a width of between about 10 mm and about 6 mm (per claim 16), or about 100µm to 4mm (per claim 25).
Schreiber, discloses a Radar Reflection Absorbing Glazing having a substrate (fig 1, 1), on which a coating 3 is applied, and like in Stevens, grid lines (“decoated regions” 5) are formed on the coated surface by laser ablation (par 0086), and discloses that in such a process of forming lines on the substrate it is known to have the lines have a width of 200 micro meters [which is within the claimed range of 100 micrometers to 5mm (par 0072).  
It has been held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions…that such a change in size would not make the claimed invention patentably distinguishable if no change in performance would be anticipated. (See Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), and MPEP 2144.05IVA). 
It would have been an obvious matter of design choice to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Stevens by having the process thereof comprise having the ablated portions of the target material to be removed from Stevens comprise a width of at 0.1mm to 4.0mm (which meets the claimed ranges of claims 1 and 25), since such a size is already known to work in a similar device where a coating is removed by a laser from a substrate.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Stevens, in view of Schreiber as evidenced by Livermore National Laboratory paper on How lasers work, (Lawrence).
Regarding Claim 3, the ablative laser beam of Stevens has an intensity that generates multiphoton absorption in the polymer coating within a focal volume of the ablative laser beam, (the multiphoton absorption is inherent in Stevens since all lasers including those of Stevens which are .

Claims 4-5, 6-9, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Stevens, in view of Schreiber and further in view of USPGPUB 20080050888, Garner.
Regarding Claims 4-5, and 6-9, Modified Stevens discloses all the limitations of Claim 1 as discussed above.
Modified Stevens also discloses the steps of wherein directing an ablative laser beam to the target portion, wherein such directing comprises positioning a source of the ablative laser beam proximate to a coating surface of the substrate and applying a laser to the target portion of the polymer coating (see Stevens col. 3 lines 40-45). 
Modified Stevens lacks directing the ablative laser beam to the target portion comprises applying at least one laser pulse to the target portion of the polymer coating (Claim 4), and subsequent to applying the at least one laser pulse to the target portion of the polymer coating, aligning the ablative laser beam with a subsequent target portion of the polymer coating and applying at least one subsequent laser pulse to the subsequent target portion of the polymer coating to substantially remove the subsequent target portion of the polymer coating from the substrate (Claim 5), and wherein directing an ablative laser beam to the target portion comprises positioning a source of the ablative laser beam proximate to a coated surface of the substrate and applying at least one laser pulse to the target portion of the polymer coating (Claim 9).
Garner discloses a laser separation of thin laminated glass substrates like the laminate ablating laser of Stevens, and includes directing the ablative laser beam to the target portion comprises applying at least one laser pulse to the target portion of the polymer coating (par 0025) (Claim 4), and Claim 5), and wherein directing an ablative laser beam to the target portion comprises positioning a source of the ablative laser beam proximate to a coated surface of the substrate and applying at least one laser pulse to the target portion of the polymer coating (fig 1B, and par 0024, which notes that pulse laser beams can be used) (Claim 9), in order to minimize “particulate debris” during the laser peeling process, and ensuring edges with good surface finish (par 0025, last five sentences) .
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Stevens by applying at least one laser pulse to the target portion of the polymer coating (Claim 4), and subsequent to applying the at least one laser pulse to the target portion of the polymer coating, aligning the ablative laser beam with a subsequent target portion of the polymer coating and applying at least one subsequent laser pulse to the subsequent target portion of the polymer coating to substantially remove the subsequent target portion of the polymer coating from the substrate (Claim 5), and wherein directing an ablative laser beam to the target portion comprises positioning a source of the ablative laser beam proximate to a coated surface of the substrate and applying at least one laser pulse to the target portion of the polymer coating (Claim 9) in order to minimize “particulate debris” during the laser peeling process, and ensuring edges with good surface finish (par 0025, last five sentences) as taught by Garner.
Claim 6, in Modified Stevens, at least a part of the subsequent target portion of the polymer coating overlaps with at least a part of the target portion of the polymer coating (since at least in fig 1 the cut is in a line). 
Regarding Claim 7, in Modified Stevens, aligning the ablative laser beam with the subsequent target portion of the polymer coating is performed according to the coating removal pattern (since the pattern is a line in fig 1).
Regarding Claim 8, in Modified Stevens, the coating removal pattern is a substantially straight line having a substantially uniform width (fig 1).
With regard to Claim 20, Modified Stevens discloses all the limitations of Claim 16 as discussed above. 
Modified Stevens lacks directing the ablative laser beam to the target portion comprising directing the ablative laser beam to the plurality of target portions comprises applying at least one laser pulse to each of the plurality of target portions of the polymer coating.
Garner discloses a laser separation of thin laminated glass substrates like the laminate ablating laser of Stevens, and includes Modified Stevens lacks directing the ablative laser beam to the target portion comprises applying at least one laser pulse to the target portion of the polymer coating (par 0025), in order to minimize “particulate debris” during the laser peeling process, and ensuring edges with good surface finish (par 0025, last five sentences) .
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Stevens by having the process thereof directing the ablative laser beam to the target portion comprising directing the ablative laser beam to the plurality of target portions comprises applying at least one laser pulse to each of the plurality of target portions of the polymer coating in order to minimize “particulate debris” during the laser peeling process, and ensuring edges with good surface finish as taught by Garner.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fernando Ayala whose telephone number is (571) 270-5336.  The examiner can normally be reached on Monday through Friday between the hours of 9 a.m. to 5 p.m. EST.   If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on (571) 272-4483.  The fax number for the organization where this application is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/FERNANDO  AYALA/
Examiner, Art Unit 3724



/EVAN H MACFARLANE/Examiner, Art Unit 3724